Citation Nr: 1648015	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-01 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to April 1973 and from December 1975 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

In January 2016, the Veteran submitted a written request to withdraw the appeal as to the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204 (a). 

In January 2016, the Veteran submitted a written request to withdraw the appeal as to the claim of entitlement to service connection for bilateral hearing loss.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204 (a), (b)(3).  The request was in writing and was submitted by the Veteran.  38 C.F.R. § 20.204 (a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and, thus, it is dismissed.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.



		
T. REYNOLDS
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


